252 Ga. 263 (1984)
349 S.E.2d 172
TUCKER
v.
THE STATE.
40512.
Supreme Court of Georgia.
Decided January 25, 1984.
Rehearing Denied February 22, 1984.
*264 John W. Kilgo, for appellant.
William A. Foster III, District Attorney, Donald N. Wilson, Assistant District Attorney, Michael J. Bowers, Attorney General, Dennis R. Dunn, for appellee.
WELTNER, Justice.
Tucker cut the throat of his female companion, then took her automobile and watches. He was convicted of murder, motor vehicle theft and theft by taking, and was sentenced to life imprisonment, along with concurrent terms of years.
His sole enumeration of error contends that the trial court erred in propounding the jury poll questions.
"There is no uniformity in, nor statutory authority for, polling a jury although it is a material right derived from common law. White v. Seaboard C. L. R. Co., 139 Ga. App. 833 (229 SE2d 775) (1976). The object of the poll is to ascertain before the public and the prisoner that the verdict agreed upon in the jury room is still the unanimous verdict of the jury." Green v. State, 246 Ga. 598, 605 (272 SE2d 475) (1980). We have held that the questions, "Was that your verdict?" and "Is it now your verdict?" meet the minimum requirements of the defendant's right to a poll of the jurors. Burnett v. State, 240 Ga. 681 (11) (242 SE2d 79) (1978). We need not decide whether the reverse order of propounding these questions and the omission of the word "now" deprived Tucker of any right, procedural or substantive, because Tucker imposed no objection to any aspect of the jury poll.
Judgment affirmed. All the Justices concur.